DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-6, 9, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh et al. (US 2011/0218423 A1).
With respect to claim 1, Hsieh et al. disclose a method for recording image data of a moving region of interest of a patient by a medical imaging system comprising an X-ray source (14) and an X-ray detector (18), wherein a robotic device (robot arm - 60) with a kinematic chain of moving components has a tactile connection with the patient (22), and wherein the tactile connection is maintained at least for a prespecified period, the method comprising: acquiring measured values by sensors (52) of the robotic by consistently identifying this quiescent period in successive cardiac cycles, inconsistency between images acquired at different cardiac cycles is reduced.”).
With respect to claim 13, Hsieh et al. disclose a method for recording image data of a moving region of interest of a patient by a medical imaging system comprising an X-ray source (14) and an X-ray detector (18), wherein a robotic device (robot arm - 60) by consistently identifying this quiescent period in successive cardiac cycles
With respect to claim 3, Hsieh et al. disclose wherein the tactile connection is maintained at least for the prespecified period by conjoint movement of the moving components (paragraphs 0027+).
With respect to claim 5, Hsieh et al. disclose wherein the irradiation of the region of interest and the recording of the image data is gated in dependence on the movement of the region of interest, positional data from the region of interest, or a combination thereof (paragraph 0007 - “It would therefore be desirable to design an apparatus and method of acquiring mechanical motion data, rather than inferring mechanical motion data, for physiologically gating CT and other image modality acquisitions to acquire motion-free datasets.” & paragraph 0009 - “In this regard, embodiments of the present invention are particularly applicable for cardiac CT and MR imaging and other physiologically gated acquisitions.”).
With respect to claim 6, Hsieh et al. disclose wherein at least one projection recording of the region of interest is recorded at a predetermined time in each phase of successive phases of the cyclic movement of the region of interest (paragraphs 0004 & 0007+).
With respect to claim 9, Hsieh et al. disclose processing the recorded image data using the evaluated measured values (paragraphs 0007+).
With respect to claim 11, Hsieh et al. disclose wherein the robotic device comprises an end effector (52) at one end of the robotic device, wherein the end effector is configured to be in tactile contact with the patient (22).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (US 2011/0218423 A1) as applied to claim 1 above.
With respect to claims 10 and 15, Hsieh et al. disclose a medical imaging system for an acquisition of image data of a cyclically moving region of interest of a patient, the medical imaging system comprising: an imaging unit (CT imaging system - 10) comprising an X-ray source (14) for emitting X-rays and an X-ray detector (18) for recording image data from the region of interest of the patient (22), wherein at least two projection recordings of the region of interest are recorded at a same time in each phase of successive phases of a cyclic movement of the region of interest (paragraph 0004 - “For example, cardiac CT imaging is typically performed with the aid of an electrocardiogram (EKG) signal which is used to synchronize data acquisition and image reconstruction with the phase of cardiac motion. The EKG signal collected from the patient represents the electrical properties of the heart and is helpful in identifying the quiescent period of cardiac activity, which is preferred for data acquisition. Moreover, the EKG signal assists in identifying this quiescent period over several cardiac cycles. By synchronizing data collection with the quiescent period of the cardiac cycle, image artifacts and spatial resolution due to heart motion are reduced. by consistently identifying this quiescent period in successive cardiac cycles, inconsistency between images acquired at different cardiac cycles is reduced.”); a robotic device (robot arm - 60) with a kinematic chain of moving components comprising a position sensor system (52) for recording measured values comprising information on a movement of the region of interest, a position of the region of interest, or a combination thereof, wherein the robotic device is configured to have a tactile connection with the patient (22); an evaluation unit (36) for an evaluation of the measured values; a communication link for forwarding the measured values; and a control unit (26) for a gated actuation of the recording of the image data, wherein the medical imaging system is configured to use the evaluated measured values to actuate the medical imaging system (paragraphs 0007+).
Hsieh et al. do not specifically disclose a force sensor system, a torque sensor system, or a combination thereof for recording measured values comprising information on a movement of the region of interest, a position of the region of interest, or a combination thereof.  Hsieh et al. disclose a position sensor system (52) for recording measured values comprising information on a movement of the region of interest, a position of the region of interest, or a combination thereof.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hsieh et al. to use a force sensor system, a torque sensor system, or a combination thereof for recording measured values comprising information on a movement of the region of interest, a position of the region of interest, or a combination thereof, as a matter of design choice, as the functionality is the same.
With respect to claim 16, Hsieh et al. disclose wherein the control unit (26) is configured for the gated actuation of the radiation output and the recording of image data (paragraphs 0007+).
With respect to claim 17, Hsieh et al. disclose wherein the control unit is configured to control the irradiation of the region of interest and the recording of the image data gated in dependence on the evaluated measured values (paragraphs 0007+).
With respect to claim 18, Hsieh et al. disclose an image processing unit for processing the image data using the evaluated measured values (paragraphs 0007+).

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (US 2011/0218423 Al) as applied to claims 1 and 15-16 above, and further in view of Johnson et al. (US 2017/0020630 Al).
With respect to claims 8 and 19, Hsieh et al. teach that a GPS network may be included to provide positional and orientation feedback for image registration (paragraph 0048).  Hsieh et al. do not specifically disclose a registration unit for performing 2D-2D-3D registration between two 2D projection recordings recorded from different projection directions at the same time in each phase of the successive phases of the cyclic movement of the region of interest and a 3D volume image of the region of interest.  Johnson et al. disclose this (paragraphs 0071+).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hsieh et al. to include a registration unit for performing 2D-2D-3D registration between two 2D projection recordings recorded from different projection directions at the same time in .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (US 2011 /0218423 Al) as applied to claims 1 and 11 above, and further in view of Mittelstadt et al. (USPN 6,322,567 B1).
With respect to claim 12, Hsieh et al. do not specifically disclose wherein the end effector comprises a toothed sleeve configured to be in contact with a bone of the patient.  Hsieh et al. use cardiac CT for the examples, but disclose embodiments other than cardiac CT studies are applicable (paragraph 0044).  Mittelstadt et al. disclose a bone motion tracking system including a bone coupling device (48) configured to be in contact with a bone of the patient (column 8, lines 15+).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hsieh et al. to have the end effector comprise a toothed sleeve configured to be in contact with a bone of the patient, depending on the specific application being done.
Response to Arguments
Applicant's arguments filed March 16, 2021 have been fully considered but they are not persuasive.  Applicants argue:
The cited art does not teach such a method. Specifically, Hsieh does not teach or suggest recording at least two projection recordings of a region of interest at a same time of a phase in successive phases of a cyclic movement of a region of interest of a patient, as clarified in amended claim 1.  Paragraph [0009] of Hsieh discloses acquiring motion data with one modality and image data with a separate modality to account for the different cardiac phases or motion of the heart during a cardiac cycle. While the reference provides a method of imaging data during a specific phase of the cycle, Hsieh fails to teach or suggest recording or imaging data at the same time of each phase of a 

The Examiner respectfully disagrees.  Hsieh et al. disclose (paragraph 0004):
[0004] In one specific example, CT imaging requires more than 180 degrees of projections to formulate an image. Because of various limitations in conventional CT scanners, the time necessary to collect a complete set of projections is significant relative to object motion. For example, cardiac CT imaging is typically performed with the aid of an electrocardiogram (EKG) signal which is used to synchronize data acquisition and image reconstruction with the phase of cardiac motion. The EKG signal collected from the patient represents the electrical properties of the heart and is helpful in identifying the quiescent period of cardiac activity, which is preferred for data acquisition. Moreover, the EKG signal assists in identifying this quiescent period over several cardiac cycles. By synchronizing data collection with the quiescent period of the cardiac cycle, image artifacts and spatial resolution due to heart motion are reduced. Additionally, by consistently identifying this quiescent period in successive cardiac cycles, inconsistency between images acquired at different cardiac cycles is reduced. EKG signals can be used similarly in MR and other imaging modalities. 
Hsieh et al. teach that the quiescent period of cardiac activity in successive cardiac cycles is consistently identified for acquiring images.  This quiescent period defines the same time of a successive phase of the cyclical movement of the region of interest.  “inconsistency between images acquired at different cardiac cycles is reduced” - this implies at least 2 or more X-ray recordings at a same time of a successive phase of the cyclical movement of the region of interest are acquired.  Thus, Applicants arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497.  The examiner can normally be reached on 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



April 29, 2021